El Juez Asociado Señor Córdova Dávila,
emitió la opinión del tribunal.
La corporación demandante, acogiéndose a la Ley Uni-forme de Sentencias y Decretos Declaratorios, solicita la *611determinación de ciertas divergencias surgidas en un con-trato llevado a cabo con la demandada para suplir ciertos artículos destinados al Gobierno Insular.
Éste es un caso en que la transcripción de evidencia no ha sido elevada a este tribunal. Únicamente obra en autos el legajo de la sentencia y los alegatos de las partes. En la relación del caso la corte inferior establece sus conclusiones de hecho y de derecho. En cuanto a las conclusiones de hecho debemos presumir que han sido formuladas por la corte inferior ajustándose a la prueba practicada. Basados en esas conclusiones emitirémos nuestro juicio acerca de las cuestiones planteadas.
En 5 de mayo de 1933, la Comisión de Suministros del Gobierno Insular, a través del Negociado de Materiales, Imprenta y Transporte, celebró la subasta número 130 para el suministro de artículos de farmacia y laboratorio a la que concurrió como postor la corporación J. M. Blanco, Inc., adjudicándosele entre otros artículos las partidas números 466, 664, 666 y 668, que aparecen en el pliego de condiciones de la subasta número 130 que en unión de otros documentos presentados como prueba y admitidos por la corte forman el contrato entre la demandante y la demandada. En el referido pliego de condiciones están encasillados por numeración correlativa todos los productos objeto de la subasta, la cantidad por unidad, el consumo probable por unidad y el precio neto por unidad. El consumo probable por unidad de las mencionadas partidas adjudicadas a la demandante era de 24 kilos de sulfato de quinina respecto de la partida 466, 23 cajas de ampollas de biclhoridrato de quinina en cuanto a la partida número 664, 5 cajas de ampollas de biclhoridrato de quinina en cuanto a la partida número 666, y 5 cajas de ampollas de biclhoridrato de quinina en cuanto a la partida número 668.
Entre las condiciones generales del pliego de condiciones figura una bajo el número 13, que dice así:
*612“Como no es posible determinar las cantidades exactas que de las diferentes clases de artículos descritos en esta subasta lia de necesitar el Gobierno Insular durante el período del contrato, todo licitador, cuya oferta sea aceptada, estará obligado a servir los artículos que le sean adjudicados, en tales cantidades como puedan necesitarse du-rante el período del contrato. Las órdenes por estos artículos se ex-pedirán a medida que se vayan necesitando los mismos. Las canti-dades que aparecen en la columna ‘Consumo Probable’, se dan sim-plemente como información, y no relevarán al Negociado de Mate-riales, Imprenta y Transporte, de la obligación a ordenar de los con-tratistas todos aquellos artículos que a juicio de los diferentes fun-cionarios del Gobierno Insular puedan necesitar las instituciones y oficinas a su cargo, y en ningún caso relevarán al contratista de dar cumplimentacíón a todas aquellas órdenes que a su favor se expi-dieren solicitando artículos-.que le fueren adjudicados. No se consi-derará oferta alguna en que se imponga la condición de que el Go-bierno Insular baya de tomar una cantidad determinada de uno, o más, de los artículos subastados.”
El referido contrato para el suministro de los materiales subastados por la demandante era por término de seis meses, a partir del Io. de julio de¡ 1933, y terminando, por tanto, el 31 de diciembre de .1933. Transcurridos unos tres meses del contrato, el Negociado de Materiales, Imprenta y Trans-porte sólo babía pedido a la demandante la entrega de más o menos 15% kilos de sulfato de quinina de la partida nú-mero 466 y aproximadamente 15 cajas de ampolletas de biclboridrato de quinina de la partida número 664, y a la fecba de la demanda, 8 de diciembre de 1933, ya se habían pedido a la demandante 75 kilos de sulfato de quinina de la partida número 466, 37 cajas de ampolletas de la partida 664 y 8 cajas de ampolletas de la partida número 668.
En 28 de septiembre de 1933 la demandada, a través del Negociado de Materiales, Imprenta y Transporte, pasó una orden a la demandante para que despachara 175 kilos de sul-fato de quinina de la partida número 466 y nuevamente, en octubre 23 de 1933, la demandada, a través del referido Ne-gociado, pasó otra orden a la demandante para que con cargo a su contrato despachara 927 lálos de sulfato de qui-*613nina de la partida número 466, 7,500 ampolletas de la par-tida 664, 5,000 ampolletas de la partida número 666 y 5,000 ampolletas de la partida número 668.
El total del sulfato de quinina pedido por la demandada a la demandante con cargo a la partida número- 466 en las dos órdenes anteriores ascendía a 1,102 Hlos, cuando la de-mandante Rabia servido ya con cargo a su contrato y de la partida referida 75 kilos de sulfato de quinina o sea más de tres veces el consumo probable estimado en la columna del pliego general de condiciones de la subasta, y una can-tidad de ampolletas que fluctúa entre tres y diez veces más que lo que fué estipulado en la columna de consumo probable del pliego general de condiciones de su subasta.
La demandante se negó a bacer las entregas requeridas en las órdenes de septiembre 28 y octubre 23 de 1933, ale-gando que las cantidades pedidas por el Negociado de Ma-teriales, Imprenta y Transporte estaban fuera d:e lo razo-nable y de lo que las partes tuvieron en mente al otorgarse el contrato como el consumo probable de los diferentes de-partamentos del G-obierno Insular por el semestre de julio Io. a diciembre 31 de 1933, y por alegar la demandante que los pedidos no eran para el Gobierno Insular o sus distintos departamentos sino para una entidad denominada Puerto Rican Emergency Relief Administration, que es parte del Gobierno Federal y a la cual no estaba obligada a servir la demandante.
La evidencia demuestra claramente, por las órdenes o pedidos de la demandada, que el despacho de las órdenes de septiembre 28 y octubre 23 de 1933 era para la Puerto Rican Emergency Relief Administration, ya que todos y cada uno de dichos pedidos estaban autorizados por su ad-ministrador Mr. James R. Bourne, con cargo a los fondos de dicha administración y para ser entragados al Negociado de Malaria del Departamento de Sanidad Insular.
A la exposición de hechos que antecede, que hemos co-piado de la relación del caso de la corte inferior, debemos *614añadir que la demandante alega que “a no ser por los fondos aportados por el Gobierno Federal para ayuda de Emergen-cia en Puerto Rico, parte de los cuales se destinaron por el Administrador Federal para la adquisición de drogas y productos químicos, el consumo aproximado o probable del Gobierno Insular no hubiera sobrepasado de las cantidades fijadas en el contrato o de haber sobrepasado no hubiera sido en cantidad mayor de la entregada por la demandante de las partidas números 466, 664, 666 y 668 del contrato.”
La corte inferior, luego de sostener que el contrato que ha suscitado esta controversia carece de mutualidad y que la demandante no estaba obligada a suplir los pedidos que se le hicieron, por ser excesivos, se expresa así, ratificando su conclusión, de que tales pedidos eran destinados a la Puerto Rico Emergency Relief Administration:
“Hemos estudiado con detenimiento la legislación federal a vir-tud de la cual funciona la Puerto Rican Emergency Relief Administration y oído el testimonio de su Administrador en Puerto Rico Mr. James R. Bourne, así como del Ingeniero Sr. Eduardo E. Sal-daña, y llegamos a la conclusión de que la Puerto Rican Emergency Relief Administration es una agencia federal que funciona en esta Isla bajo los auspicios del Gobierno Federal, con funcionarios fe-derales y con fondos del Gobierno Federal. Demuestra este hecho el que dicha administración, según los testimonios de los Sres. Bourne y Saldaña, no está obligada a adquirir materiales a través del Negociado de Materiales, Imprenta y Transporte y que a la fecha de la vista había cesado de utilizar los servicios de esta agen-cia insular y tenía su propio departamento de compras y celebraba sus propias subastas, cuando de haber sido y de continuar siendo una agencia, o parte del Gobierno Insular, hubiese tenido por fuerza, y de acuerdo con las prescripciones de la Ley de 13 de marzo de 1907 y de las Resolucions Conjuntas número 14 y 19', de 13 de abril de 1916 y 10 de julio de 1923, que continuar adquiriendo los efectos y materiales por mediación de las agencias del Gobierno Insular, denominadas Comisión de Suministros y Negociado de Ma-teriales, Imprenta y Transporte.
“La asignación de cantidades por el Gobierno Federal a El Pueblo de Puerto Rico de los fondos federales de la Administración de Auxilio de Emergencia, y utilizadas por la Puerto Rican Emer*615gency Relief Administration, no implica una donación o cesión ab-soluta de dichas cantidades a El Pueblo de Puerto Rifto y así quedó comprobado con el testimonio de Luis E. Morales, jefe interino de la división de cuentas de la Auditoría de Puerto Rico, quien declaró que el dinero recibido se mantenía en un fondo especial o ‘trust fund’, conocido con el nombre de ‘Puerto Rico Emergency Relief Fund’, del cual era custodio don Manuel Y. Domenech, Tesorero de Puerto Rico, por nombramiento de la ‘Reconstruction Finance Corporation’, y cuyo dinero nunca se ha mezclado con fondos insulares, siendo su solo administrador, como antes se ha expresado, el Sr. James R. Bourne, sin cuya orden no podía hacerse desembolso al-guno. El administrador no es responsable de sus actos al 'Gober-nador de Puerto Rico, ni a ninguna otra autoridad insular, y su nom-bramiento se origina de la Federal Emergency Belief Act, de 1933. Y el hecho dd que esos fondos se remitan a solicitud del Gobernador y que en parte se apliquen, mediante requisiciones del Comisionado de .Sanidad Insular, aprobadas por el Administrador Federal de Auxilio de Emergencia, en la compra de medicinas para la cam-paña contra la malaria, considerada dicha campaña como auxilio de emergencia, no convierte estos fondos federales, así utilizados para fines que compete al Comisionado de Sanidad Insular perse-guir, en fondos insulares.
“En la opinión de este Tribunal, el Negociado de Materiales, Imprenta y Transporte al cursar sus órdenes de 28 de’ septiembre y 23 de octubre para que la demandante suministrase determinadas cantidades de los artículos subastados en las partidas números 466, 664, 666 y 668, estaba ordenando artículos para la Puerto Rican Emergency Relief Administration, agencia federal que no es parte del Gobierno Insular ni de ninguna de sus oficinas o departamentos dentro de las estipulaciones contenidas en el pliego de condiciones y muy especialmente dentro de la contenida en la propia cláusula número 13 que forma parte de las condic'ones generales de dicho pliego y del contrato, y que por lo tanto, la demandante estaba en su derecho al negarse a suministrar artículos de los subastados por ella, para uso o consumo de otras entidades que no fueran .el Go-bierno Insular, o sus departamentos, oficinas o dependencias; y que ni la Puerto Rican Emergency Relief Administration podía pretender, ni la demandada podía consentir, en que el contrato de la, demandante se utilizara para obligarle a suplir materiales de los subastados a otras personas fuera de las determinadas en el mismo y de acuerdo con la ley creando la Comisión de Suministros, Reso-lución Conjunta número 14 de 13 de abril de 1916 (pág. 195), tal *616como fué enmendada por la Resolución Conjunta número 19 de 10 de julio de 1923 (pág. 706).”
Basándose en las conclusiones que anteceden, la corte inferior termina diciendo:
“(o) Que los pedidos de septiembre 28 y octubre 23 de 1933, verificados por el Negociado de Materiales, Imprenta y Transporte, lo eran para la Puerto Rico Emergency Relief Administration, una entidad federal, que no era ni formaba parte del Gobierno Insular, ni de ninguno de sus departamentos, oficinas o dependencias, y por lo tanto la demandante J. M. Blanco, Inc., no estaba obligada a suplir las referidas órdenes con cargo a su contrato de suministro y que dichas órdenes, al pasarse por la demandada a la demandante, sólo constituían una oferta de compra a los precios estipulados en el contrato original entre las partes) susceptible de aceptación o rechazo por la demandante, y que ésta estuvo justificada al negarse a servir dichos dos pedidos.”
Dos son las cuestiones que las partes discuten, desde sus respectivos puntos de vista, sobre la interpretación del con-trato alegado en la demanda. En la primera se alega que ni el Departamento Insular de Sanidad ni la Comisión de Suministro tuvieron en mente un consumo mayor del doble de las cantidades fijadas en el pliego de condiciones, y que la demandante no pudo prever que dicho consumo alcanzara una cifra mayor de dos veces la cantidad estimada como consumo, tanto por el Departamento de Sanidad como por la Comisión de Suministro Insular. Por estas razones se arguye que la demandante no está obligada a suplir los ar-tículos que se le pidieron. En segundo lugar se alega que nunca las partes pudieron tener en mente o prever que la demandante tendría que entregar cantidades exorbitantes o crecidas de los productos o artículos adjudicados a ella para alguna persona o entidad extraña, ni para el Gobierno Federal, dentro de los precios y condiciones estipulados en el referido contrato. Se añade que a no ser por los fondos destinados por el Administrador General para la adquisición de drogas y productos químicos, el consumo aproximado o probable del Gobierno Insular no hubiera sobrepasado las *617cantidades fijadas en el contrato. De manera que la cuestión fundamental que en realidad se disente es si la demandante «estuvo obligada o no a suplir los artículos solicitados para una entidad extraña al Gobierno Insular y pagados con fon-dos de dieba entidad. No impone el contrato la obligación que se pretende exigir de la demandante. Así lo entendió el tribunal que oyó y apreció la prueba, al sostener la actua-«ción de la demandante apelada al negarse a servir los re-feridos artículos. Si como dice diebo tribunal el dinero utilizado no fué donado al Gobierno Insular, si el referido dinero se mantenía en un fondo especial conocido con el uombre de “Porto Pico Emergency Relief Fund”, del cual «era custodio don Manuel Y. Domenecb, Tesorero de Puerto .Rico, por nombramiento de la Reconstruction Finance Corporation, si ese dinero nunca se mezcló con los fondos in-sulares, siendo su solo administrador el Sr. James R. Bourne, sin cuya orden no podía hacerse desembolso alguno, es claro y evidente que el dinero referido nunca pasó a ser propiedad del Gobierno Insular, y que por lo tanto la «demandante, en caso de que hubiese estado obligada a suplir dichos artículos, de acuerdo con el contrato, al Gobierno de Puerto Rico no podría estarlo para cumplir las órdenes de ninguna otra en-tidad.

Dehe confirmarse la sentencia apelada.

El Juez Presidente Señor del Toro no intervino.